OPINION OF THE COURT
Per Curiam.
On July 30, 2010, the respondent pleaded guilty in the Supreme Court, New York County, to the following crimes: (1) *114enterprise corruption, in violation of Penal Law § 460.20 (1) (a), a class B felony; (2) scheme to defraud in the first degree, in violation of Penal Law § 190.65 (1) (b), a class E felony; (3) conspiracy in the fifth degree, in violation of Penal Law § 105.05 (1), a class A misdemeanor; (4) five counts of grand larceny in the second degree, in violation of Penal Law § 155.40 (1), a class C felony; and (5) grand larceny in the first degree, in violation of Penal Law § 155.42, a class B felony.
On September 21, 2010, the respondent was sentenced to the following terms of imprisonment: (1) 5 to 15 years for enterprise corruption; (2) 16 months to 4 years for scheme to defraud; (3) one year for conspiracy; and (4) 5 to 15 years’ imprisonment for each of the grand larceny counts.
The respondent is presently incarcerated at the Ulster County Correctional Facility in Napanoch, New York.
Although personally served with a copy of this motion to strike his name from the roll of attorneys and counselors-at-law, the respondent has not submitted a response or asked for additional time in which to submit a response.
By virtue of his felony convictions, the respondent was automatically disbarred on July 30, 2010, and ceased to be an attorney pursuant to Judiciary Law § 90 (4) (a).
Accordingly, the motion of the Grievance Committee for the Ninth Judicial District to strike the respondent’s name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b), is granted to reflect the respondent’s disbarment on July 30, 2010.
Prudenti, P.J., Mastro, Rivera, Skelos and Dillon, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Kenneth D. Law, admitted as Kenneth Dennis Law, is disbarred, effective July 30, 2010, and his name is now stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Kenneth D. Law, admitted as Kenneth Dennis Law, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Kenneth D. Law, admitted as Kenneth Dennis Law, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of an*115other, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Kenneth D. Law, admitted as Kenneth Dennis Law, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).